Citation Nr: 1550554	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to February 8, 2010, for a grant of service connection for a right wrist disability.

2.  Entitlement to an effective date prior to February 8, 2010, for a grant of service connection for a left wrist disability.

3.  Entitlement to an effective date prior to June 23, 2011, for a grant of service connection for warts on the right third finger, fourth finger left hand, back, and genital area (warts).

4.  Entitlement to an effective date prior to June 13, 2014, for a grant of service connection for a left shoulder disability.

5.  Entitlement to an effective date prior to June 13, 2014, for a grant of service connection for migraines.

6.  Entitlement to an effective date prior to June 19, 2010 for special monthly compensation (SMC) on the basis of housebound status.
7.  Entitlement to a compensable initial rating for warts.

8.  Entitlement to an increased initial rating for migraines, rated as noncompensable prior to December 4, 2012, and 30 percent disabling thereafter. 

9.  Entitlement to a rating in excess of 60 percent for gastroesophageal reflux disease (GERD), to include on an extraschedular basis.

10.  Entitlement to SMC on based on the need for the rates of L, M, N, and O. 

11.  Entitlement to a total rating based on individual unemployability (TDIU).

12.  Whether the January 2011 rating decision granting service connection for a right and left wrist disability, effective February 8, 2010, may be revised or amended on the basis of clear and unmistakable error (CUE). 

13.  Whether the March 2015 rating decision granting service connection for migraines may be revised or amended on the basis of CUE.

(The issues of entitlement to a refund of contributions made pursuant to Chapter 30, U.S.C. (Montgomery GI Bill), and whether New York Medical College is entitled to additional Post-9/11 GI Bill (Chapter 33) tuition payments pursuant to the Restoring GI Bill Fairness Act of 2011 are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active service from May 13, 2003 to July 17, 2003, December 31, 2003 to April 1, 2004, May 13, 2007 to June 30, 2007, July 8, 2007 to August 11, 2007, and from September 4, 2007 to December 4, 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013, March 2014, May 2014, March 2015, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  In the October 2015 Appellant's Brief, the representative raised the issue of entitlement to a TDIU.  Additionally, the record indicates that the Veteran has been unemployed or employed only part-time during the pendency of the appeal.  Therefore, the TDIU claim is therefore recognized as part and parcel of the increased rating appeal before the Board.

The issues of entitlement to service connection for alopecia and a head scar as secondary to alopecia have been raised by the record in an October 2015 VA Form 21-526b, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a compensable initial rating for warts, entitlement to an increased initial rating for migraines, entitlement to a rating in excess of 60 percent for GERD, entitlement to a TDIU, entitlement to SMC for the rates of L, M, N, O, entitlement to an effective date prior to June 19, 2010 for housebound status, and the issues of whether there was CUE in the January 2011 and March 2015 rating decisions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  A January 2011 rating decision granted service connection for right and left wrist disabilities, effective February 8, 2010.  The Veteran did not timely appeal the January 2011 rating decision.

2.  In an October 2014 statement, the Veteran raised a claim for an earlier effective date for service connection for his right and left wrist disabilities.  

3.  The earliest communication or action indicating intent to file a claim for service connection for warts was received June 23, 2011.

4.  The earliest communication or action indicating intent to file a claim for service connection for a left shoulder disability was received June 13, 2014.

5.  The earliest communication or action indicating intent to file a claim for service connection for headaches or migraines was received June 13, 2014.


CONCLUSIONS OF LAW

1.  The January 2011 rating decision, which granted service connection for right and left wrist disabilities, effective February 8, 2010, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  The Veteran's claims for earlier effective dates for service connection for his right and left wrist disabilities are freestanding effective date claims that are barred as a matter of law.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2014); 38 C.F.R. § 3.104, 3.400, 20.1103 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The requirements for an effective date prior to June 23, 2011, for the grant of service connection for warts have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.155, 3.158, 3.400 (2015).  
4.  The requirements for an effective date prior to June 13, 2014, for the grant of service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.155, 3.158, 3.400 (2015).  

5.  The requirements for an effective date prior to June 13, 2014, for the grant of service connection for migraines have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.155, 3.158, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).

With regard to the Veteran's earlier effective date claims, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Board acknowledges that there are may be outstanding VA and private treatment records that have not been associated with the claims file.  However, the Board finds that the Veteran is not prejudiced by the absence of those records as it pertains to the issues decided herein.  The outstanding treatment records are not pertinent to the Veteran's earlier effective date claims as the law is dispositive on these issues.  See 38 C.F.R. § 3.400 (2015) (stating the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  Accordingly, there is no prejudice to the Veteran with proceeding to adjudicate the Veteran's earlier effective date claims on the current record. 

The Board notes that it has remanded the Veteran's CUE motions to allow the AOJ to issue a statement of the case, addressing CUE.  The Board finds that the earlier effective date claims decided herein are separate and distinct from the remanded CUE motions.  Accordingly, adjudicating the aforementioned effective date claims herein does not prejudice the Veteran. 

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2015).

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015). 

As to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the United States Court of Appeals for Veterans Claims (Court) has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a) (West 2014).  In DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011), the Court stated that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  Accordingly, if a claimant filed a claim for benefits for a disability before he or she actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Such a final decision, however, may be reversed where evidence establishes that it was a product of CUE.  38 C.F.R. § 3.105(a) (2015).  A final and binding RO decision will be accepted as correct in the absence of CUE.  

Right and Left Wrist Disabilities 

The Veteran contends that an effective date earlier than February 8, 2010 is warranted for the grant of service connection for his right and left wrist disabilities.  

A January 2011 rating decision granted service connection for right and left wrist disabilities, effective February 8, 2010.  Although the Veteran was notified of the rating decision, he did not appeal nor was any new and material evidence received within the appeal period.  Accordingly, the January 2011 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In October 2014, the Veteran requested earlier effective dates for grants of service connection for his right and left wrist disabilities. 

There is no basis in law for a freestanding earlier effective date claim in matters that have already been addressed in a final rating decision.  When a decision is final, only a request for a revision based on clear and unmistakable error could result in the assignment of earlier effective dates.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this case, the Board is statutorily barred from revisiting the effective dates assigned in the January 2011 rating decision, and any attempt to collaterally attack that decision must be addressed in a motion based on clear and unmistakable error.  Consequently, the Board concludes that the attempt to overcome finality of the January 2011 rating decision in raising a freestanding claim for entitlement to an earlier effective date must be denied.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Warts 

The Veteran disagreed with the assigned effective date of June 23, 2011, for service connection for warts.  He asserts that the effective date for service connection should be December 5, 2008, the date service connection for his bilateral hand scars associated with psoriatic arthritis was granted.

By way of procedural history, on June 23, 2011, the Veteran filed a claim for a temporary total evaluation stemming from a right third finger wart removal surgery.  As the Veteran was not service-connected for warts, the RO construed the Veteran's claim as a claim for service connection for warts.  An April 2012 Board decision granted entitlement to service connection for warts.  A May 2012 rating decision effectuated the Boards grant, and rated the Veteran's warts in conjunction with his service connected scars.  In a September 2012 correspondence, the Veteran expressed disagreement with combining his scar and wart disabilities and requested a separate rating for his warts.  In April 2013 and March 2014, the Board remanded the Veteran's claim of entitlement to a separate evaluation for warts for the RO to issue a statement of the case (SOC).  A March 2014 rating decision granted the Veteran a separate evaluation for residuals of warts and assigned a noncompensable evaluation, effective June 23, 2011, the date of the Veteran's claim for service-connection for warts.  

The Veteran essentially contends that because his warts are secondary to his service connected scars, his wart disability should have an identical effective date of December 5, 2008.  

The Board notes that during the pendency of the Veteran's appeal for a separate rating for warts, an August 2012 rating decision granted the Veteran an earlier effective date of December 5, 2008 for his combined rating for bilateral hand and wrist scars, to include warts.  Nevertheless, as the Veteran's wart disability is now separate and distinct from his service connected scars, the rules regarding effective dates must be separately applied to his service-connected warts.  Thus, while the Board acknowledges the August 2012 rating decision and the December 5, 2008 effective date for the combined rating for scars and warts, that effective date does not govern. 

In the present case, the earliest communication that can be construed as intent to seek service connection benefits for warts was the June 23, 2011 request for a temporary total evaluation stemming from his June 2011 wart removal.  The Veteran has not asserted that he filed a claim for service connection for warts prior to June 23, 2011.  Rather, in an August 2015 statement, the Veteran stated that while he had not filed a claim for warts in December 2009, because his warts were secondary to his service-connected hand disability and hand scars, and because his warts also began in service, the effective date should be retroactive to the effective date of initial service-connected disability.  Even assuming the Veteran's warts began in service and conceding that they were determined to be secondary to his service-connected surgical scars, the effective date cannot predate the date of the Veteran's claim for the disability.  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (stating "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.").  Therefore, in the absence of a formal or informal claim for entitlement to service connection for warts prior to June 23, 2011, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for a separate rating for warts. 

Left Shoulder& Migraines

The Veteran disagreed with the assigned effective date of June 13, 2014, for service connection for his left shoulder labral tear and migraines.  

In the present case, the earliest communication that can be construed as a claim for service connection for a left shoulder disability and migraines was a June 13, 2014 statement, which indicated that the letter was to serve as a notice of claim for migraines and a left shoulder injury that occurred during active service.  The Veteran has not asserted that he filed a claim for these conditions prior to June 2014, but rather argues that these conditions manifested during service and that evidence of these conditions was of record in his service treatment records at the time his initial VA claim was adjudicated in November 2009.  

Even assuming both conditions began in service, the effective date for service connection cannot predate the date of the Veteran's claim for the disabilities.  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (stating "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.").  In the absence of a formal or informal claim for entitlement to service connection for a left shoulder disability and migraines prior to June 13, 2014, the Board finds that the preponderance of the evidence is against the Veteran's claims for earlier effective dates for a left shoulder disability and migraines. 

ORDER

Entitlement to an effective date prior to February 8, 2011 for service connection for a right wrist disability is denied.  

Entitlement to an effective date prior to February 8, 2011 for service connection for a left wrist disability is denied.  

Entitlement to an effective date prior to June 23, 2011 for a separate rating for warts is denied.

Entitlement to an effective date prior to June 13, 2014 for service connection for a left shoulder labral tear is denied.

Entitlement to an effective date prior to June 13, 2014 for service connection for migraines is denied.


REMAND

Initially, the Board finds that there are outstanding VA treatment records.  Specifically, the October 2015 Statement of the Case indicated that VA treatment records from September 2014 to September 2015 from the San Diego VA Medical Center had been reviewed.  The most recent VA treatment records are dated in February 2015.  Additionally, in various correspondences, including his July 2014 statement, the Veteran indicated that he participated in VA vocational rehabilitation.  To date, the Veteran's Vocational Rehabilitation records have not been associated with his claims file.  Accordingly, on remand all outstanding VA treatment records and vocational rehabilitation records must be obtained.  

The Board also notes that there appear to be outstanding private treatment records.  A November 2011 treatment record from Dr. Taliercio noted that he had photographed and diagrammed the areas involved regarding the Veteran's warts.  The Board notes that the record contains diagrams dated in 2009 from other providers but does not contain the November 2011 photographs and diagram from Dr. Taliercio.  The record also contains various letters from Dr. Wilson, Dr. Andrews, Dr. Milgrom, Dr. Boxer, Dr. Liu, and Dr. Goldberg all noting or otherwise suggesting that they were the Veteran's primary care physician or treated him for one of his disabilities on appeal.  While some records from these providers were submitted by the Veteran, to date, complete treatment records have not been obtained.  As these records may contain relevant evidence, on remand complete records from the above providers should be requested.  

With regard to the Veteran's claim for an initial compensable rating for warts, the Veteran was provided a VA skin examination in September 2015.  At that time, the Veteran's wart disability only encompassed residuals of warts of the right third finger.  Subsequently, an October 2015 rating decision recharacterized the Veteran's wart disability to include warts of the right fourth finger, left hand, back, and genital area.  While the September 2015 VA skin examination addressed warts on the Veteran's hands and back, it did not indicate whether he had warts on his genital areas.  The Veteran reports, and VA treatment records corroborate, that the Veteran has genital warts.  As the presence of warts on the Veteran's genital area could increase his affected total body area and total exposed body area to more than 5 percent, which would warrant a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015), the current examination report is inadequate.  

Subsequent to the Veteran's VA headache examination, he submitted a March 2015 disability benefits questionnaire by private physician Dr. Wilson, which indicated that the Veteran's migraines had worsened since his last VA examination in October 2014.  Accordingly, the Veteran should be provided a contemporaneous VA examination to determine the nature and severity of his migraine headaches. 

In a June 2014 statement, the Veteran asserted that at his most recent VA examination for his GERD the examiner did not inquire as to the functional impact of the Veteran's GERD, to include how it affected his capacity for employment.  The Board notes that the April 2014 examiner indicated that the Veteran's GERD caused no functional impairment.  However, the Veteran asserts that his GERD results in significant impairment, including the need for frequent emergency medical treatment, the need to be in close proximity to a bathroom, missed work, and general fatigue.  As the Board is remanding the claim for other development, the Board will provide the Veteran a contemporaneous VA examination for his GERD. 

With regard to the Veteran's TDIU claim, the record does not contain a VA Form 21-8940 or comparable information to determine the Veteran's period of unemployment or whether his part-time employment constituted substantially gainful employment.  On remand, the Veteran should be provided a VA Form 21-8940 and the AOJ should undertake all appropriate development and then adjudicate the Veteran's TDIU claim. 

With regard to the Veteran's claim for an earlier effective date for SMC due to housebound status, the Veteran was granted housebound SMC on the basis of having one service-connected disability rated as 100 percent disabling, and additional separate and distinct disabilities rated at 60 percent disabling.  Accordingly, the remanded TDIU claim is inextricably intertwined with the earlier effective date claim, as granting of a TDIU prior to the Veteran's 100 percent rating for psoriatic arthritis could affect his entitlement to housebound status prior to June 19, 2010.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (holding that a TDIU rating may still form the basis for assignment of SMC under 38 U.S.C.A. § 1114(s); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are 'inextricably 'intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Lastly, with regard to the Veteran's CUE motions, the June 2015 rating decision denying earlier effective dates for service connection for a left shoulder labral tear and right and left wrist disabilities determined that earlier effective dates were not warranted on the basis of CUE.  Subsequently, the Veteran filed a timely notice of disagreement with the June 2015 rating decision.  While the AOJ issued a statement of the case (SOC) in August 2015, that SOC did not address the previously denied CUE motions regarding the Veteran's left shoulder disability and right and left wrist disabilities.  Accordingly, these motions must be remanded in order that a SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Provide a SOC to the Veteran and his representative regarding the issue of whether earlier effective dates for service connection for a left shoulder disability and right and left wrist disabilities are warranted on the basis of CUE.  The Veteran must be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

2.  Obtain copies of all VA treatment records for the Veteran dated from February 2015 to present.  All efforts to obtain these records must be documented in the claims file.  

3.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for all private care providers related to his disabilities on appeal and his TDIU claim, to include Dr. Taliercio, Dr. Wilson, Dr. Andrews, Dr. Milgrom, Dr. Boxer, Dr. Liu, and Dr. Goldberg.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be decided based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

4.  Provide the Veteran and his representative VCAA notice as to the issue of entitlement to a TDIU due to service-connected disabilities.

5.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and allow him adequate time to complete and return it to the VA. 

6.  Thereafter, provide the Veteran with a VA examination to determine the current nature and severity of his service-connected warts.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail and in accordance with the rating criteria.  

The examiner should indicate the percentage of the total body surface area and total exposed body surface area affected, the duration of any topical or systemic therapy during the past 12 month period, and the nature and number of any residual scars attributable to the Veteran's service-connected warts, and any functional impairment caused by the Veteran's warts or residuals thereof. 

The examiner should also address the Veteran's lay statements regarding the functional impairment caused by his warts and residual scars from wart removals.
7.  Thereafter, provide the Veteran a VA examination to determine the current severity of his service-connected migraines.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings, to include the intensity, frequency, and duration of the Veteran's migraines, must be reported in detail and in accordance with the rating criteria.  

The examiner should address VA treatment records indicating that the Veteran has facial pain due to a temporomandibular joint disorder (TMJ) and thereafter distinguish between any symptoms attributable to the Veteran's migraines and any facial or head pain due to TMJ.

The examiner should address and reconcile his or her opinion with the March 2015 DBQ completed by Dr. Wilson.  

8.  Provide the Veteran a VA examination to determine the current severity of his service-connected GERD.  The claims file and a copy of this remand must be made available to the examiner.  Any necessary tests and studies should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail and in accordance with the VA rating criteria.  The examiner should specifically address the Veteran's lay statements in his June 2014 VA Form 9 and accompanying statement. 

9.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


